Citation Nr: 1511011	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998, and from February 2003 to August 2004.  She had additional service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, denied service connection for a cervical spine disability, a lumbar spine disability and a right knee disability.  The Veteran timely perfected an appeal of these three issues. 

In March 2012, the Board remanded the claims for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After completing the requested development, the AMC denied the claims (as reflected in a November 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board.  The Board denied the claims in a December 2013 decision.  That decision was reversed and remanded by an October 2014 Joint Motion for Remand.


FINDINGS OF FACT

1.  The currently diagnosed cervical spine disability was incurred in service.

2.  The currently diagnosed lumbar spine disability was incurred in service.

3.  The currently diagnosed right knee disability was incurred in service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claims for service connection for a cervical spine disability, a lumbar spine disability, and a right knee disability.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Service Connection Analysis

The Veteran asserts that she has cervical spine, lumbar spine and right knee disabilities attributable to service.  Specifically, she states that she was involved in a motor vehicle accident during service in which she injured her neck, back, and right knee.

In a February 2004 service treatment record, the Veteran complained of low back pain (ongoing for two months).  She reported that she was involved in a rear end collision traveling approximately 35 miles per hour.  The Veteran also complained of right knee pain secondary to a slip and fall incident where she hit her knee on a pole.  The assessments were low back pain and right knee contusion.  

An April 2004 service treatment record reflects that the Veteran sustained injury to her knee, neck and back while performing military duties in a tactical vehicle.  A May 2004 service treatment record shows low back pain associated with both lumbar paraspinal muscles, and right knee pain associated with subpatellar effusions.  A July 2004 post deployment health assessment reflects that the Veteran developed symptoms of swollen, stiff or painful joints during her deployment and continued to have those symptoms post-deployment.  A July 2004 Department of the Army line of duty investigation reflects that a presumptive finding of in line of duty had been made in the Veteran's case for the pain of the lower back, sustained while on active duty in June 2004 in Kuwait.

In a June 2005 Report of Medical History from the Veteran's period of reserve service, the Veteran reported that she had intermittent low back pain (exacerbated by cold weather), secondary to a motor vehicle accident.  She also reported a history of right knee pain secondary to patellar tendonitis (chronic since 1998).  

An August 2005 service treatment record from her period of reserve service reflects that the Veteran complained of severe, intermittent knee pain.  She reported that she was previously diagnosed as having patella tendonitis.  The Veteran reported that she was involved in a motor vehicle accident during her deployment in Iraq and received treatment on the same knee following the accident.  Two weeks of physical therapy had led to no improvement.  The Veteran was instructed to continue with her physical therapy exercises and to apply ice as necessary.  The examiner noted that the x-ray results showed degenerative cartilage.  

The Veteran filed her claim in February 2006, only a few months after the last report of back and knee pain.  In her March 2008 formal appeal, she asserted that she has continued to experience neck, back and knee pain since the accident.  She stated that she has had medical treatment for the conditions during the first year after service.  She indicated that she would submit additional evidence to support her claim.

She was provided a February 2008 VA examination.  For the right knee, the diagnosis was patellofemoral pain syndrome.  The Veteran reported that her primary care provider (PCP) told her in September 2004 that her right knee condition could have been caused by the motor vehicle accident.  The examiner opined that the issue could not be resolved without resorting to mere speculation.  The rationale was that there were no treatment records between 2005 and the present available for review.  The Veteran reported that she has also seen her PCP for her back pain, and was advised to use an ergonomic pillow.  X-ray findings revealed joint space narrowing of L5-S1.  The diagnoses were cervical strain and lumbar spine degenerative disc disease.  Again, the examiner was unable to provide an opinion as to the etiology of the cervical and lumbar spine disabilities.  The examiner cited to a lack of medical evidence, affirmative or negative, on which to base an opinion.  

The Board remanded the claims in March 2012 to provide the Veteran with a new examination.  The Board also directed that the RO continue to assist the Veteran in obtaining additional medical evidence.  The record reflects that the RO did take steps to obtain additional evidence, but the Veteran did not provide the names of any private medical providers, including the PCP mentioned in the February 2008 VA examination.  

The Veteran was provided another VA examination in October 2012.  As for the cervical spine disability, the examiner found that it was less likely than not that the cervical spine disability was incurred in or caused by the claimed in-service injury.  The examiner cited the in-service motor vehicle accident in 2004 with evidence of neck pain at that time, but noted that medical evidence did not show chronic sequelae or continuity of care until 2008.  The examiner found that the neck strain was a temporary condition and that it was not chronic.  Regarding the lumbar spine disability, the examiner again found that it was less likely than not that the disability was incurred in or caused by in-service injury.  The examiner noted the evidence of a motor vehicle accident in 2004.  The examiner noted that medical evidence did not show chronic sequelae or continuity of care and that there was no evidence of back disease on current x-rays.  The examiner also cited the x-ray evidence of a congenital condition.  The examiner cited that the most likely cause of the Veteran's current condition was rapid weight gain.  Regarding the right knee disability, the examiner again found that it was less likely than not that the disability was incurred in or caused by service injury.  The examiner indicated review of the medical evidence and the Veteran's assertions.  As additional rationale, the examiner documented weight gain since the Veteran's separation from service.  The examiner found that the knee pain was most likely caused by obesity and that the service knee strain was a temporary condition and not a chronic condition.  

The Board finds that the opinions contained in the October 2012 VA examination report are not probative as to the etiology of the current neck, back, and knee conditions.  The examiner relied on the absence of "continuity of care," despite the affirmative medical evidence of record showing current neck, back, and right knee disabilities only a few months before the Veteran filed her claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The examiner also did not reconcile her opinion that the conditions were temporary with the service treatment records showing that the Veteran continued to seek medical care for over one year following the accident.  Furthermore, the examiner did not explain how he concluded that there was no back disease on x-ray when the 2008 x-ray revealed joint space narrowing of L5-S1 leading to the diagnosis of lumbar spine degenerative disc disease.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  Finally, the examiner opined that rapid weight gain was responsible for the current problems, without further explanation or citation to medical literature that might support this finding.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

The Board finds that the evidence is at least in equipoise on the question of whether the current disabilities are related to service.  For the right knee, the record reflects that the Veteran was diagnosed with a right knee disability in service, and that she continues to experience knee problems.  Similarly, service treatment records from her period of active duty service show an injury to the Veteran's back and neck.  Additional treatment records from her period of Reserves service show that she continued to experience problems with her neck and back, indicating that the original injuries did not resolve.  Further, she filed her claim less than one year after the last treatment record showing that there were current neck, back, and right knee problems related to the in-service motor vehicle accident.  

A Veteran is competent to describe observable symptoms such as pain and limitation of motion during flare-ups.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that she frequently experiences back and knee pain and limitation of motion since service is competent and credible.  Additionally, the service treatment records support a finding that the current back and knee problems had their onset in service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the cervical and lumbar spine disabilities, and the right knee disability is warranted.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.102.






ORDER

Service connection for a cervical spine disability is granted.

Service connection for a lumbar spine disability is granted.

Service connection for a right knee disability is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


